DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Administrative
MPEP 608.01(i) includes the requirements of 37 CFR 1.75, with part (i) stating, “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.” While the term “should” does not absolutely require the claims to follow this format it does help in establishing the metes and bounds of the claim by clearly indicating which structural elements are required. The examiner suggests amending the claims to follow 37 CFR 1.75(i) for providing clarification on the intended interpretation of the claimed inventions.

Specification
The disclosure is objected to because of the following informalities: The instant specification refers to Figure 1B on page 7.  However, no Figure 1B was/is present in the drawings submitted 6/3/2020. It appears that in the corresponding PCT (EP2018/084069), the applicant was already notified of the missing Figure.  Page 2 of the Drawings states “ANY REFERENCE TO FIGURE 1B SHALL BE CONSIDERED NON-EXISTANT”. The examiner recommends amending the specification to replace the current wording on page 7 which refers to Figure 1B, with language similar to the above (i.e. language similar to page 2 of the drawings which states that any reference to Fig. 1B shall be considered non-existent).  
Appropriate correction is required.

Claim Objections
Claim 8 is/are objected to because of the following informalities:  
As to claim 8, the examiner recommends that the applicant amend “top and bottom walls” in line 2 to “ a top wall and a bottom wall” as the current language could mean that there is more than one top wall and/or more than one bottom wall (the examiner assumes this is not the case however based on later references to “the bottom wall” and/or “the top wall”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 3, 15, 18-20, and 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 3 is rejected as it depends from claim 2.
Claim 15 recites the limitation "the housing" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the bent section" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Previous claims refer to a bent portion, but not a bent section.
Claim 19 requires the limitation "wherein the housing guide slot is made integrally with the housing of injected polymer." in lines 2-3.  This is unclear as claim 16 already recited a polymer. It is not apparent whether claim 19 is referring to the same polymer or a different polymer. For the sake of compact prosecution, it will be assumed that claims 16 and 19 refer to the same polymer.
Claim 20 recites the limitation "the actuation rod" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It will be assumed that claim 20 was intended to depend from claim 12 which introduces an actuation rod.
Claim 22 recites the limitation "the... drug outlet"" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 23, the wording in line 5 of “opening the inlet valve while the outlet valve and operating” is unclear.
Regarding claim 23, each of steps “e”, “f”, and “g” recite the phrase "optionally" which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 24 recites the limitation "the fill volume" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 refers “a target pressure” in line 2 and in line 4. It is unclear if both instances are intending to refer to the same target pressure or a different target pressure. For the sake of compact prosecution the examiner will assume they refer to the same target pressure.
Claim 25 is rejected as it depends from claim 24.
Regarding claim 26, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 27 is rejected as it depends from claim 26.
Regarding claim 28, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 28 recites the limitation "said maximum volume" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the fill volume" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10, 11, 23, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Friedli et al. (US 2011/0247397 A1, hereafter 'Friedli') in view of Moberg et al. (US 2008/0051727 A1, hereafter ‘Moberg’).
As to claim 1, Friedli discloses a drug delivery device (Figs. 4-6) comprising a pumping system and a liquid reservoir (2) fluidly connected to a delivery system outlet (outlet of 2 that leads into cannula 4), the liquid reservoir comprising a plunger (piston 3) for expelling liquid out of the reservoir (see Fig. 4), the pumping system comprising a piston pump comprising an electrically driven plunger actuator arranged to displace the plunger a predefined distance per pump cycle (see para 0058 which discloses how a mechanical conveying member can be used; Fig. 1 depicts an electrically driven plunger actuator in the form of a motor 5 that pushes piston 3 – the examiner is interpreting that this could be used to provide the pressure Pi with the embodiment of Figs. 4-6), and a dosing unit (20) arranged downstream of the liquid reservoir and fluidly connected to the liquid reservoir (Figs. 4-6), the dosing unit comprising a chamber portion (24) arranged between an inlet valve (23) and an outlet valve (21), the chamber portion arranged to receive from the liquid reservoir a discrete pump cycle volume of liquid under an operational pressure generated by the piston pump greater than ambient pressure (see para 0044, 0045, 0058, 0060), and to the deliver said pump cycle volume of liquid to the delivery system outlet, said discrete pump cycle volume being dependent on the operational pressure (see para 0059-0061).
Friedli discloses a piston 3 but does not explicitly recite that the piston 3 is an elastic plunger sealingly slidable within a rigid container wall of the liquid reservoir.
Moberg discloses an elastic plunger (32; see para 0058 which teaches that 32 can be made of an elastically compressible material and can also include elastic o-ring type seals) that is sealingly slidable within a rigid container wall (reservoir can be made of metal, plastic, ceramic or glass – see para 0051) of the liquid reservoir (26) (see Fig. 4-6, para 0058).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Friedli in view of Moberg such that the piston 3 is an elastic plunger sealingly slidable within a rigid container wall of the liquid reservoir. One would have been motivated to do so so that the reservoir of Friedli maintains a seal within the reservoir and the reservoir maintains its shape during use (see para 0058 of Moberg).

As to claim 2, Friedli in view of Moberg teaches the drug delivery device according to claim 1 as described above. Friedli further discloses wherein the operational pressure is in a range between 10 and 1600 millibars over ambient pressure (see para 0053, 0057, 0058 of Friedli).
As to claim 3, Friedli in view of Moberg teaches the drug delivery device according to claim 2 as described above. Friedli further discloses wherein the operational pressure is in a range between 500 and 1000 millibars over ambient pressure (see para 0053, 0057, 0058 of Friedli).
As to claim 4, Friedli in view of Moberg teaches the drug delivery device according to claim 1 as described above. Friedli further discloses wherein the chamber portion is elastically expandable at least in a state when filled with a pump cycle volume of liquid (see para 0059-0061; in a non-crimped state the cannula 4 is expanded to hold the pump cycle volume of liquid).
As to claim 5, Friedli in view of Moberg teaches the drug delivery device according to claim 4 as described above. Friedli/Moberg does not expressly recite wherein an elastic property of the elastic expandable chamber portion defined by a volume change ΔV multiplied by an operational pressure greater than ambient pressure ΔP is in a range of: 5*10-8 < ΔV x ΔP < 1*10-3 [m3Pa]. The instant disclosure describes this limitation however as being merely preferable, and does not describe the parameter as contributing any unexpected results to the system.  As such, parameters such as the expandability of the elastic expandable chamber portion are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art that the limitation of wherein an elastic property of the elastic expandable chamber portion defined by a volume change ΔV multiplied by an operational pressure greater than ambient pressure ΔP is in a range of: 5*10-8 < ΔV x ΔP < 1*10-3 [m3Pa] would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
As to claim 6, Friedli in view of Moberg make obvious the drug delivery device according to claim 5 as described above. Friedli/Moberg does not expressly recite wherein an elastic property of the elastic expandable chamber portion defined by a volume change ΔV multiplied by an operational pressure greater than ambient pressure ΔP is in a range of: 5*10-6 < ΔV x ΔP < 1*10-4 [m3Pa]. The instant disclosure describes this limitation however as being merely preferable, and does not describe the parameter as contributing any unexpected results to the system.  As such, parameters such as the expandability of the elastic expandable chamber portion are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art that the limitation of wherein an elastic property of the elastic expandable chamber portion defined by a volume change ΔV multiplied by an operational pressure greater than ambient pressure ΔP is in a range of: 5*10-6 < ΔV x ΔP < 1*10-4 [m3Pa] would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
As to claim 7, Friedli in view of Moberg teaches the drug delivery device according to claim 1 as described above. Friedli further discloses wherein the dosing unit comprises a flexible tube (4) incorporating the chamber portion (24; Figs. 4-6, para 0059-0061).
As to claim 10, Friedli in view of Moberg teaches the drug delivery device according to claim 1 as described above. Friedli further discloses wherein the inlet and outlet valves are in the form of pinch valves (Figs. 4-6, para 0059-0061).
As to claim 11, Friedli in view of Moberg teaches the drug delivery device according to claim 1 as described above. Friedli further discloses a pump chamber actuator (crimping element 22) arranged to bias against the chamber portion to expel liquid out of the chamber portion to deliver said pump cycle volume of liquid to the delivery system outlet (para 0059-0061).

As to claim 23, Friedli in view of Moberg teaches the drug delivery device according to claim 1. It can be further said that Friedli in view of Moberg thus teaches a method of operating a drug delivery device according to claim 1 comprising the steps of: 
a) operating the plunger actuator to advance the plunger and create an overpressure in the liquid reservoir due to an elasticity of the plunger (the examiner is interpreting Friedli/Moberg to satisfy this limitation as it was noted in the rejection of claim 1 how it would have been obvious to one having ordinary skill in the art to add an elastic plunger to Friedli – an overpressure would result when the piston is moved forward based on compressibility of the plunger), 
b) opening the inlet valve (23 of Friedli) while the outlet valve and operating the plunger actuator to advance the plunger and fill the chamber portion with a pump cycle volume of liquid thus creating an operational pressure in the chamber portion (see Fig. 4, para 0059 of Friedli), 
c) closing the inlet valve (23), opening the outlet valve (21), and emptying the chamber portion by actuation of the pump chamber actuator either passively or actively (see para 0060-0061), 
d) closing the outlet valve (see para 0061 disclosing how “The controller 6 then directs the dosing means 20 back into the first switched state, by moving the crimping element 21 back into its second position in a first step, and then moving the crimping elements 22 and 23 into their respective first positions”), 
e) optionally repeating steps b to d (clear that steps b-d are repeated based off para 0061). 

As to claim 26, Friedli in view of Moberg teaches the method of claim 23 as described above. Friedli further discloses wherein the operational pressure in the chamber portion in step b) is in a range of between 10 and 1600 millibars over ambient pressure (see para 0053, 0057, 0058 of Friedli), preferably in a range between 100 and 1000 millibars over ambient pressure (see para 0053, 0057, 0058 of Friedli).
As to claim 27, Friedli in view of Moberg teaches the method of claim 26 as described above. Friedli further discloses wherein the operational pressure in the chamber portion in step b) is in a range of between 500 and 1000 millibars over ambient pressure (see para 0053, 0057, 0058 of Friedli).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedli in view of Moberg as applied to claim 1 above, and further in view of Tseng et al. (US 4,616,802 hereafter ‘Tseng’).
As to claim 8, Friedli in view of Moberg teaches the drug delivery device according to claim 1 as described above. Friedli further discloses wherein the chamber portion comprises top and bottom walls that lie against each other when the chamber portion is empty and that separate apart as the chamber portion is filled with liquid (24 described as a tubing that becomes crimped – i.e. top and bottom walls of the tubing lie against each other when 22 is in position seen in Fig. 6 and separate when in position seen in Figs. 4-5). 
Friedli is silent to the bottom wall resting against a base of the dosing unit.
Tseng discloses a bottom wall of a tubing 16 that rests against a base (14) of a dosing unit (see Figs. 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Friedli/Moberg in view of Tseng to include a base such that the bottom wall rests against the base of the dosing unit. One would have been motivated to do so as Tseng teaches that providing a base shaped like housing 14 in Figs. 1-3 so can make it so the tubing is easy to occlude, forces are evenly distributed on the tubing and wear rate of the tubing can be reduced (see para beginning line 67 col. 1, para beginning line 17 col. 4, para beginning line 48 col. 4 of Tseng).

Claims 12-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedli in view of Moberg as applied to claim 1 above, and further in view of Nason et al. (US 5,637,095, hereafter ‘Nason’).
As to claim 12, Friedli in view of Moberg teaches the drug delivery device according to claim 1 as described above, but is silent to wherein the plunger actuator comprises a linear actuator and a bent actuation rod coupled at a first end to the linear actuator and at a second end to the plunger, the linear actuator being arranged parallel and laterally adjacent to the liquid reservoir.
Nason discloses wherein a plunger actuator comprises a linear actuator (lead screw 60; see Fig. 8) and a bent actuation rod (drive member 18) coupled at a first end to the linear actuator (coupled through nut 58) and at a second end to the plunger (14), the linear actuator being arranged parallel and laterally adjacent to the liquid reservoir (barrel 12) (see Fig. 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Friedli/Moberg further such that the plunger actuator comprises a linear actuator and a bent actuation rod coupled at a first end to the linear actuator and at a second end to the plunger, the linear actuator being arranged parallel and laterally adjacent to the liquid reservoir. One having ordinary skill in the art would have recognized Nason as teaching a suitable alternative plunger actuator to the designs seen currently in Friedli (see Fig. 8, line 22 col. 3 through line 23 col. 4 and lines 22-43 col. 5 of Nason).

As to claim 13, Friedli in view of Moberg and Nason teaches the drug delivery device according to claim 12 as described above. It is further interpreted that Nason teaches wherein the linear actuator comprises a linear screw (60) and a nut (58) blocked in rotation and slideably movable upon rotation of the screw (see para beginning line 22 col. 5 of Nason). It thus would have been further obvious to a person having ordinary skill in the art, when replacing the plunger actuator of Friedli as described in the rejection of claim 12, to do such that the linear actuator comprises a linear screw and a nut blocked in rotation and slideably movable upon rotation of the screw as one having ordinary skill in the art would have recognized Nason as teaching a suitable alternative plunger actuator to that seen currently in Friedli (see Fig. 8, line 22 col. 3 through line 23 col. 4 and lines 22-43 col. 5 of Nason).

As to claim 14, Friedli in view of Moberg and Nason teaches the drug delivery device according to claim 12 as described above. It is further interpreted that Nason teaches wherein the actuation rod  comprises a curved spring sheet beam (see at least lines 7-22 col. 4; Figs. 4, 8), the actuation rod having a portion bent in a U-shape between straight sections (see Fig. 8). It thus would have been further obvious to a person having ordinary skill in the art, when replacing the plunger actuator of Friedli as described in the rejection of claim 12, to do such that the actuation rod  comprises a curved spring sheet beam, the actuation rod having a portion bent in a U-shape between straight sections as one having ordinary skill in the art would have recognized Nason as teaching a suitable alternative plunger actuator to that seen currently in Friedli (see Fig. 8, line 22 col. 3 through line 23 col. 4 and lines 22-43 col. 5 of Nason).
As to claim 15, Friedli in view of Moberg and Nason teaches the drug delivery device according to claim 14 as described above. It is further interpreted that Nason teaches wherein the U-Shape bent portion of the actuation rod is slidably guided in a housing guide slot (any of slots formed between guide rollers 54, 56) of the housing (see Fig. 8; “pump housing 20” annotated in Fig. 1, 2 though rollers 54 and 56 can further be interpreted as part of the housing). It thus would have been further obvious to a person having ordinary skill in the art, when replacing the plunger actuator of Friedli as described in the rejection of claim 14, to further do so such that the U-Shape bent portion of the actuation rod is slidably guided in a housing guide slot of the housing as one having ordinary skill in the art would have recognized Nason as teaching a suitable alternative plunger actuator to that seen currently in Friedli (see Fig. 8, line 22 col. 3 through line 23 col. 4 and lines 22-43 col. 5 of Nason).

As to claim 20, Friedli in view of Moberg and Nason teaches the drug delivery device according to claim 1 as described above. Friedli is silent to wherein the actuation rod is made of a tape of spring metal, however Nason teaches wherein its actuation rod (18) is made of a tape of spring metal (see para beginning line 7 col. 4 of Nason.). It thus would have been further obvious to a person having ordinary skill in the art, when replacing the plunger actuator of Friedli as described above, to further do so such that the actuation rod is made of a tape of spring metal as one having ordinary skill in the art would have recognized Nason as teaching a suitable alternative plunger actuator to that seen currently in Friedli (see Fig. 8, line 22 col. 3 through line 23 col. 4 and lines 22-43 col. 5 of Nason).

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedli in view of Moberg and Nason as applied to claim 15 above, and further in view of Bierman (US 5,318,546).
As to claims 16-17, Friedli in view of Moberg and Nason teaches the drug delivery device according to claim 15 as described above, but is silent to wherein a housing portion forming the housing guide slot in which the actuation rod slides, is made of a polymer, and wherein the polymer is Polytetrafluoroethylene (PTFE).
Bierman teaches rollers 20 made of PTFE (see para beginning line 33 col. 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Friedli (as already modified above) further in view of Bierman such that a housing portion forming the housing guide slot in which the actuation rod slides, is made of a polymer, and wherein the polymer is Polytetrafluoroethylene (PTFE). One would have been motivated to do so based off of Bierman which teaches PTFE as a known self-lubricating material (i.e. a low-friction material) (see para beginning line 33 col. 6 of Bierman).

As to claim 18, Friedli in view of Moberg, Nason and Bierman teaches the drug delivery device according to claim 16 as described above. Friedli is silent to the limitations of claim 18 however Nason further teaches wherein the housing guide slot (i.e. slot between guide rollers 54, 56) comprises roller bearings (54, 56) mounted along the guide slot on a convex side of the bent section (see Fig. 8 of Nason, at least the roller bearings 54 mounted along a convex side of bent section of 18). It thus would have been further obvious to one having ordinary skill in the art, when modifying Friedli, to do so such that the housing guide slot comprises roller bearings mounted along the guide slot on a convex side of the bent section as one having ordinary skill in the art would have recognized Nason as teaching a suitable alternative plunger actuator to that seen currently in Friedli (see Fig. 8, line 22 col. 3 through line 23 col. 4 and lines 22-43 col. 5 of Nason).
As to claim 19, Friedli in view of Moberg, Nason and Bierman teaches the drug delivery device according to claim 16 as described above. Nason, which was cited as teaching the housing guide slot, is silent to wherein the housing guide slot s made integrally with the housing of injected polymer. Bierman however further taches making various parts of its linkage 22 integrally of injected polymer – “The band 24, lugs 46 and interengaging element 40 of the linkage 22 are preferably integrally formed of a durable, flexible material, and more preferably formed of a generally inert, non-toxic material. In a preferred embodiment, the linkage 22 is molded of plastic …” (see all of para beginning line 33 col. 6 of Bierman). It would have been obvious o one having ordinary skill in the art before the effective filing date of the present invention to have modified Friedli (as already modified above) further such that the housing guide slot is made integrally with the housing of injected polymer. One would have been motivated to do so based off of Bierman for the purpose of ease of manufacturing the parts in a single integral mold (see para beginning line 33 col. 6 of Bierman).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedli in view of Moberg and Nason as applied to claim 20 above, and further in view of Dolmatch et al. (US 2018/0000999 A1, hereafter 'Dolmatch').
As to claim 21, Friedli in view of Moberg and Nason teaches the drug delivery device according to claim 20 as described above, but is silent to wherein the spring metal is a stainless steel alloy.
Dolmatch discloses using stainless steel alloy for spring materials (see para 0051).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Friedli (as already modified above) further such that the spring metal is a stainless steel alloy. One would have been motivated to do so because Dolmatch teaches that stainless steel alloys are a known type of spring metal and because it has been held that the selection of a known material based on its suitability for its intended purpose is within the level of ordinary skill in the art (see Sinclair & Carroll Co. v. Interchemical Corp & In re Leshin).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedli in view of Moberg as applied to claim 1 above, and further in view of Flaherty (US 2002/0169439 A1).
As to claim 22, Friedli in view of Moberg teaches the drug delivery device according to claim 1 as described above, but is silent to wherein the liquid reservoir, dosing unit, and drug outlet form part of a disposable part of the drug delivery device connectable and separable from a reusable part of the drug delivery device, the reusable part comprising the plunger actuator, a control system for controlling the pump system, and an electrical drive unit coupled to the plunger actuator.
Flaherty discloses a drug delivery device (10; see Fig. 2) wherein the liquid reservoir (30), dosing unit (metering portion 48), and drug outlet (exit port assembly 70) form part of a disposable part (800) of the drug delivery device connectable and separable from a reusable part (700) of the drug delivery device, the reusable part comprising an actuator (meter control portion 46), a control system for controlling the pump system (controller 50; see para 0036, 0037, 0048), and an electrical drive unit (power supply 80; see para 0043) coupled to the plunger actuator (see Fig. 3, para 0043).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Friedli/Moberg in view of Flaherty such that the liquid reservoir, dosing unit, and drug outlet form part of a disposable part of the drug delivery device connectable and separable from a reusable part of the drug delivery device, the reusable part comprising the plunger actuator, a control system for controlling the pump system, and an electrical drive unit coupled to the plunger actuator. One would have been motivated to do so based off of Flaherty which teaches how separating parts of a device into a reusable and disposable component enables one to reuse the more costly components of the device while easily replacing cheaper components that come in contact with fluids (see para 0035, 0116 of Flaherty).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 9, while Friedli in view of Moberg and Tseng teaches the drug delivery device according to claim 8 as described above, each are silent to wherein the bottom wall is bonded to the base, the bonding arranged along at least portions of a perimeter of the bottom wall such that when liquid is injected into the chamber portion and the top wall moves away from the bottom wall, an elastic tensile stress is generated in the top wall of the chamber portion in combination with the limitations of claims 8 and 1.
The examiner notes that no prior art rejections are being given for claims 24-25 and 28, however the issues noted within the rejections under 35 USC 112 have made these claims unclear.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783